DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention-I (independent claims 1, 39 and 49-50) in the telephonic interview on 01/04/2022 is acknowledged. The non-elected invention-II (independent claim 48) is canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 11, 15-23, 30-31, 37, 39-44 and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 39 and 49-50 recite an acronym of CSI-RS which needs to be spelled out. 
The claims stated above recite uncertain numbers such as P, Q, P1, P2, N, and K. These arbitrary unknown numbers do not set forth clear metes and bounds and 
All dependent claims carry the same indefiniteness issues and therefore are rejected on the same grounds.

In order to overcome the above rejection, the Examiner proposes an amendment for the independent claims so that one ordinary skilled person can implement the features as follows;
1. A method of selecting a subset from a predetermined set of P Channel State Information Reference Signal (CSI-RS) ports for receiving channel information, wherein P is an integer equal to or greater than 2, wherein; 
the method is implemented in a network node of a wireless communication network, the network node comprising an antenna array with controllable polarization;
each CSI-RS port corresponds to a combination of a set of resource elements and an antenna port of said antenna array; and
the predetermined set comprises a first number P1 of CSI-RS ports with a first polarization state and a second number P2 of CSI-RS ports with a second polarization state, the first and the second polarization states being distinct,
the method further comprising:
populating the subset with Q CSI-RS ports in such a manner that [[the]] a ratio of CSI-RS ports respectively having the first and the second polarization states is equal to the ratio of the first and second numbers, wherein Q ≤ P.


39. A method in a wireless device served by a network node of a wireless communication network, the network node being equipped with P=8 or P > 8 antenna ports transmitting signals to the wireless device, the method comprising:
receiving, from the network node, a Channel State Information Reference Signal (CSI-RS) setup comprising K CSI-RS configurations, wherein K ≥ 1 and each CSI-RS configuration is comprising N CSI-RS ports and an antenna configuration of the network node with P antenna ports, wherein N is defined in 1 ≤ N ≤ P and multiple of 2;
determining a subset of Q antenna ports from the P antenna ports, 
wherein Q ≤ P;
measuring channel information based on the reference signals associated with the subset of antenna ports; and
reporting the measured channel information to the network node.

49. A network node comprising:
an antenna array with controllable polarization; and
one or more processors, the one or more processors configured to:
select a subset from a predetermined set of P Channel State Information–Reference Signal (CSI-RS) ports for receiving channel information, 
wherein P is an integer equal to or greater than 2, 
wherein the predetermined set of P CSI-RS ports comprises a first number P1 of CSI-RS ports with a first polarization state and a second number P2 of CSI-RS ports with a second polarization state, 
wherein the first and second polarization states are distinct; and
wherein each CSI-RS port corresponds to a combination of a set of resource elements and an antenna port of said antenna array, 
populate the subset with Q CSI-RS ports, Q ≤ P, in such a manner that [[the]] a ratio of CSI-RS ports respectively having the first and the second polarization states is equal to the ratio of the first and the second numbers.

50. A wireless device configured to be served by a network node in a wireless communication network, the network node being equipped with P=8 or P > 8 antenna ports for transmitting signals to the wireless device, the wireless device comprising:
one or more processors, the one or more processors configured to:
receive, from the network node, a Channel State Information Reference Signal (CSI-RS) setup comprising K CSI-RS configurations, wherein K ≥ 1 and each CSI-RS configuration is comprising N CSI-RS ports and an antenna configuration of the network node with P antenna ports, wherein N is defined in 1 ≤ N ≤ P and multiple of 2;
determine a subset of Q antenna ports from the P antenna ports, 
wherein Q ≤ P;
measure channel information based on the reference signals associated with the subset of antenna ports; and
report the measured channel information to the network node.

The Applicant may revisit the rejected dependent claims under 112(b) to overcome the rejection by following the Examiner's proposal or reciting the claims with clearly stated ranges or finite numbers for the indefinite numbers.

Regarding claims 19 and 44, it is not clear about value range of Q from the claim language in claim 1. The claims recite value range of Q is [0, Q/N-1] and Q is greater than and equal to N. From claim 1, Q is a subset of P, and number of antenna ports, N, is equal to P because P is a number of CSI-RS ports and each CSI-RS port corresponds to a combination of a set of resource elements and an antenna port. Therefore, N would be equal to or greater than Q. The features recited in claims 19 and 44 conflict with the features in claim 1 and renders the claims indefinite. The claims need to be clarified in the future amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as discussed in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Regarding claim 1, as shown in the following table, claim 1 of Pat-746 recites all the claimed limitations of the claim 1.
Claims / App Language 
Pat-746 Language
1. A method of selecting a subset from a predetermined set of P CSI-RS ports for receiving channel information, 
wherein: the method is implemented in a network node of a wireless communication network, 




the network node comprising an antenna array with controllable polarization; 




each CSI-RS port corresponds to a combination of a set of resource elements and an antenna port of said antenna array; and 














*the first and second polarization states being distinct, 


the method comprising: 
populating the subset with Q CSI-RS ports in such manner that the ratio of CSI-RS ports respectively having the first and second polarization states is equal to the ratio of the first and second numbers.

wherein P is an integer equal to or greater than 2, the method comprising: operating the network node with an antenna array with a first polarization state and a second polarization state, 

*the first and second polarization states being distinct, 

wherein: each CSI-RS port corresponds to a combination of a set of resource elements and an antenna port of said antenna array and is associated with an identifier which is either (a) explicitly stated in a feedback signal, or (b) implicitly derivable from an internal structure of a feedback signal, or (c) implicitly derivable from a resource used for transmitting a feedback signal; 








populating the selected subset of CSI-RS ports with Q CSI-RS ports, Q<P, in such manner that a ratio of numbers of CSI-RS ports having the first and second polarization states is equal to the ratio of the first and second numbers, 

wherein one of the following holds: (i) the subset is populated with Q/2 CSI-RS ports from a lower portion of the first predetermined range and Q/2 CSI-RS ports from a lower portion of the second predetermined range; (ii) the subset is populated with Q/2 CSI-RS ports from a higher portion of the first predetermined range and Q/2 CSI-RS ports from a higher portion of the second predetermined range; if feedback of a first type is to be enabled, transmitting reference signals on CSI-RS ports from the subset; and, if feedback of a second type is to be enabled, transmitting reference signals on CSI-RS ports from the predetermined set.



Regarding claim 3, claim 3 of Pat-746 recites all the claimed limitations of the claim 3.
Regarding claim 4, claim 1 of Pat-746 recites all the claimed limitations of the claim 4.
Regarding claim 5, claim 4 of Pat-746 recites all the claimed limitations of the claim 5.
Regarding claim 9, claim 1 of Pat-746 recites all the claimed limitations of the claim 9.
Regarding claim 11, claim 1 of Pat-746 recites all the claimed limitations of the claim 11.
Regarding claim 15, claim 1 of Pat-746 recites all the claimed limitations of the claim 15.
Regarding claim 16, claim 5 of Pat-746 recites all the claimed limitations of the claim 16.
Regarding claim 17, claims 1 and 8 of Pat-746 recites all the claimed limitations of the claim 17.
Regarding claim 18, claim 6 of Pat-746 recites all the claimed limitations of the claim 18.
Regarding claim 19, claim 7 of Pat-746 recites all the claimed limitations of the claim 19.

Regarding claim 21, claim 10 of Pat-746 recites all the claimed limitations of the claim 21.
Regarding claim 22, claim 11 of Pat-746 recites all the claimed limitations of the claim 22.
Regarding claim 23, claim 12 of Pat-746 recites all the claimed limitations of the claim 23.
Regarding claim 30, claims 1 and 13 of Pat-746 recites all the claimed limitations of the claim 30.
Regarding claim 31, claim 1 of Pat-746 recites all the claimed limitations of the claim 31.
Regarding claim 37, claim 15 of Pat-746 recites all the claimed limitations of the claim 37.
Regarding claim 39, claim 16 of Pat-746 recites all the claimed limitations of the claim 39.
Regarding claim 40, claim 17 of Pat-746 recites all the claimed limitations of the claim 40.
Regarding claim 41, claim 18 of Pat-746 recites all the claimed limitations of the claim 41.
Regarding claim 42, claim 19 of Pat-746 recites all the claimed limitations of the claim 42.

Regarding claim 44, claim 21 of Pat-746 recites all the claimed limitations of the claim 44.
Regarding claim 46, claim 22 of Pat-746 recites all the claimed limitations of the claim 46.
Regarding claim 49, claim 23 of Pat-746 recites all the claimed limitations of the claim 49.
Regarding claim 50, claim 16 of Pat-746 recites all the claimed limitations of the claim 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 9, 17, 39, 40, 44, 46, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #82bis, R1-155318 (hereinafter R1-155318).
Examiner’s note: in what follows, references are drawn to R1-155318 unless otherwise mentioned.


With respect to independent claims:
Regarding claim 1, a method of selecting a subset from a predetermined set of P CSI-RS ports (Fig. 1 depicts examples with 8 CSI-RS ports and 4 CSI-RS ports)  for receiving channel information, wherein: 
the method is implemented in a network node ([Section 2] “eNB is equipped with 8 TXRUs”) of a wireless communication network, the network node comprising an antenna array ([Section 2] “number of CSI-RS antenna ports (e.g., maximum of 8, 12, 16, etc.)" Note that the maximum number of antenna ports indicates an antenna array.) with controllable polarization ([Section 2] “the first four consecutive CSI-RS antenna ports ... one polarization" and "the next four consecutive CSI-RS antenna ports ... the other polarization"); 
each CSI-RS port corresponds to a combination of a set of resource elements (Fig. 1 for resource elements in red) and an antenna port of said antenna array (Fig. 1 for antenna ports indicated by numbers); and 
the predetermined set comprises a first number P1 of CSI-RS ports with a first polarization state ([Section 2] “the first four consecutive CSI-RS antenna ports 15-18 are mapped to the RXRUs of one polarization". In this case, P1=4) and a second number P2 of CSI-RS ports with a second polarization state ([Section 2] "the next four consecutive CSI-RS antenna ports 19-22 are mapped to the TXRUs of the other polarization". In this case, P2=4), the first and second polarization states being distinct (From the citation above, it clearly describes the polarization are different.), 
populating the subset (Note that the Examiner re-names the four diagrams in Fig. 2 as Fig. 2a~d from left to right. From Fig. 1 which clearly describes CSI-RS antenna ports 15 and 16 (the first row in Fig. 2a~d), and 17 and 18 (the third row in Fig. 2a~d) have one polarization and CSI-RS antenna ports 19 and 20 (the second row in Fig. 2a~d), and 21 and 22 (the fourth row in Fig. 2a~d) have the other polarization.) with Q CSI-RS ports in such manner that the ratio of CSI-RS ports respectively having the first and second polarization states (Fig. 2a, c and d depict number of antenna with one polarization is the same as the number of antenna with the other polarization. From the equal number of antennas with different polarization states, the ratio is 1.) is equal to the ratio of the first and second numbers (From Fig. 1, P1=4, P2=4 and the ratio is 1.).

Regarding claim 49, a network node ([Section 2] “eNB is equipped with 8 TXRUs”) comprising: 
an antenna array ([Section 2] “number of CSI-RS antenna ports (e.g., maximum of 8, 12, 16, etc.)" Note that the maximum number of antenna ports indicates an antenna array.) with controllable polarization ([Section 2] “the first four consecutive CSI-RS antenna ports ... one polarization" and "the next four consecutive CSI-RS antenna ports ... the other polarization"); and 
one or more processors (Note that any eNBs are inherently considered to have processors.), the one or more processors configured to: 
select a subset from a predetermined set of P CSI-RS ports for receiving channel information (Fig. 1 depicts examples with 8 CSI-RS ports and 4 CSI-RS ports), wherein each CSI-RS port corresponds to a combination of a set of 

Regarding claim 39, a method in a wireless communication network, the network node being equipped with P = 8 or P > 8 antenna ports for transmitting signals to the wireless device (Fig. 1 depicts examples with 8 CSI-RS ports.), the method comprising: 
receiving, from the network node, a CSI-RS setup comprising K CSI-RS configurations each with N CSI- RS ports (Fig. 2a~d depict CSI-RS configurations, and each configuration shows a certain CSI-RS ports.), the wireless device comprising: one or more processors (Note that any wireless devices such as cell phones are considered to inherently have processors), the one or more processors configured to: receive, from the network node, a CSI-RS setup comprising K CSI-RS configurations each with N CSI- RS ports (Fig. 2 depicts 4 configurations and a certain number of CSI-RS ports) and an antenna configuration of the network node with P antenna ports (Fig. 2a~d); 
determining a subset of Q antenna ports from the P antenna ports (From Fig. 1 which clearly describes CSI-RS antenna ports 15 and 16 (the first row in Fig. 2a~d), and 17 and 18 (the third row in Fig. 2a~d) have one polarization and CSI-RS antenna ports 19 and 20 (the second row in Fig. 2a~d); 
measuring channel information based on the reference signals associated with the subset of antenna ports; and reporting the measured channel 

Regarding claim 50, it is a wireless device corresponding to the method claim 39, and is therefore rejected for the similar reasons set forth in the rejection of claim 39.

With respect to dependent claims:
Regarding claim 2, the method of claim 1, wherein the subset is populated with QP1/(P1 + P2) CSI-RS ports having the first polarization state and QP2/(P1 + P2) CSI-RS ports having the second polarization state (Fig. 2a~d. Since the example shown in Fig. 1, P1=P2, regardless Q's number, the subset will have the same number of antennas with the different polarization states.).

Regarding claim 3, the method of claim 1, wherein P1 = P2, whereby the subset is populated with equal proportions of CSI-RS ports with the first and second polarization states (This has been discussed in claims 1 and 2 with Fig. 2a, c, and d).

Regarding claim 4, the method of claim 1, wherein P1 + P2 = P (This has been discussed in claims 1 and 2 with Fig. 2a, c, and d).

Regarding claim 5, the method of claim 4, whereby half of the CSI- RS ports in the subset have the first polarization state and half of the CSI-RS ports in the subset 

Regarding claim 9, the method of claim 1, wherein each CSI-RS port in the predetermined set is associated with an identifier (Fig. 1 clearly depicts distinct numbers for the CSI-RS antenna ports, 15~22 for 8 CSI-RS ports case.).

Regarding claim 17, the method of claim 1, wherein: each CSI-RS port in the predetermined set is associated with an identifier selected from an ordered set; the first number P1 of CSI-RS ports are associated with identifiers in a first predetermined range (aforementioned [Section 2] “CSI-RS port numbers 15-18”) and the second number P2 of CSI-RS ports are associated with identifiers in a second predetermined range (aforementioned [Section 2] “CSI-RS port number 19-22”); and said populating comprises populating the subset with a number of CSI-RS ports from a lower portion of the first predetermined range and an equal number of CSI-RS ports from a lower portion of the second predetermined range (Note that details of assigning individual identifiers to each CSI-RS are obvious design options for the skilled person. It can be clearly seen as Fig. 2 depicts.), each CSI-RS port in the subset being associated with an identifier that is a port number p given by where K is a number of CSI reference signal configurations, k is any integer in [0, K - 1], N is the number of antenna ports or reference signals in each of the K configurations, and r is any integer in [15,14+N] (aforementioned port numbers for claim 16).

Regarding claim 40, the method of claim 39, wherein: the antenna configuration of the CSI-RS setup comprises P CSI-RS ports; said determining a subset of Q ports comprises determining a first subset of P/2 CSI-RS (Fig. 2a, c and d. For example, the first and the third rows in Fig. 2a) and a second subset of P/2 CSI-RS ports (Fig. 2a, c 

Regarding claim 44, the method of claim 39, wherein the determining comprises deriving the Q antenna ports, which ports are indexed by … where k is restricted to [0, Q/N-1] (Fig. 2a~d).

Regarding claim 46, the method of claim 44, wherein the indices of the derived Q antenna ports are re-ordered such that the second set of Q/2 ports … are re-indexed as ports {15+Q/2, … 15+Q} (This is an obvious design option. Fig. 2a~d).

Claims 11, 15, 16, 18-22, 30 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #82bis, R1-155318 (hereinafter R1-155318) and in view of Li et al. (US 2017/0134130 A1, hereinafter Li).
Examiner’s note: in what follows, references are drawn to R1-155318 unless otherwise mentioned.
Regarding claim 11, it is noted that while disclosing CSI-RS antenna port at a network node, R1-155318 does not specifically teach about feed-backing measurement signals. It, however, had been known in the art at the time of instant application as 
the method of claim 9, wherein one of the following holds: the identifier is explicitly stated in a feedback signal; the identifier is implicitly derivable from an internal structure of a feedback signal; the identifier is implicitly derivable from a resource used for transmitting a feedback signal ([Li, 0110] “report CSI information” that includes “at least PMI information” and “the PMI corresponding to the kth CSI-RS resource as PMIk " that is indexed to indicate kth number of ports.).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify R1-155318's method by using the features of Li in order to have more effective method such that “receiving, by a UE, configuration signaling for CSI-RS from a base station, measuring and reporting CSI according to the configuration signaling” [Li, 0014].

Regarding claim 15, the method of claim 11, wherein: the CSI-RS ports with a first polarization state are associated with identifiers in a first predetermined range ([Section 2] and Fig. 1 “CSI-RS antenna ports 15-18"), and the CSI-RS ports with a second polarization state are associated with identifiers in a second predetermined range ([Section 2] and Fig. 1 “CSI-RS antenna ports 19-22”), and one of the following holds: (i) the subset is populated with Q/2 CSI-RS ports from a lower portion of the first predetermined range and 0/2 CSI-RS ports from a lower portion of the second predetermined range; (ii) the subset is populated with Q/2 CSI-RS ports from a higher portion of the first predetermined range (Fig. 2d; 17 and 18 of 15~18) and Q/2 CSI-RS 

Regarding claim 16, the method of claim 15, wherein each CSI-RS port is associated with an identifier being a port number p given by (Eq. 1) where K is a number of CSI reference signal configurations, k is any integer in [0,K -1], N is the number of antenna ports or reference signals in each of the K configurations, and r is any integer in [15,14 + N] (When k=0, the port number p starts from 15 and ends 22 which is taught by 155318 in Fig. 1.).

Regarding claim 18, the method of claim 16, wherein the subset consists of CSI-RS ports with port numbers given by Eq. 1 (This has been described in claim 15 and 16. Fig. 2 can be referred.).

Regarding claim 19, the method of claim 16, wherein the subset is populated with Q CSI- RS ports associated with port numbers given by … (Note that the predetermined set P is associated with port number given by Eq1 as taught by 155318 for claim 15 and 16. Therefore its subset Q is also associated with port numbers identified as Eq. 1) where k is restricted to [0, Q/N-1] and Q>=N (Note that this feature needs to be referred to a previous 112b rejection.).

Regarding claim 20, the method of claim 15, further comprising: associating the CSI-RS ports with alternative identifiers, which are selected from the ordered set and 

Regarding claim 21, the method of claim 20, wherein the identifiers define an ordering of the CSI-RS ports, which is preserved by the alternative identifiers (As Fig. 1 teaches the identification number is orderly assigned and the number order can start with any number. This is an obvious design option.).

Regarding claim 22, the method of claim 21, wherein the alternative identifiers are consecutive (Fig. 1 teaches the identification numbers of the CSI-RS ports are consecutive, from 18 to 22.).

Regarding claim 30, the method of claim 1, further comprising: transmitting a plurality of CSI reference signals over CSI-RS ports from the predetermined set ([Section 2] “eNB is equipped with 8 TXRUs and transmit one NZP CSI-RS resource with 8 antenna ports”); and receiving feedback from a wireless device in the wireless communication network ([Li] Fig. 7; 701 “UE receives configuration signaling regarding CSI-RS from a base station, measures and reports CSI").

Regarding claim 43, the method of claim 39, wherein the measuring and reporting are performed periodically ([Li, 0091] “Configuration information of each NZP CSI-RS may specify a periodicity”).
The rational and motivation for adding this teaching of Li for the above claims are the same as for Claim 11.

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #82bis, R1-155318 (hereinafter R1-155318) in view of Li et al. (US 2017/0134130 A1, hereinafter Li) and further in view of Nam et al. (US 2016/0157218 A1, hereinafter Nam).
Examiner’s note: in what follows, references are drawn to R1-155318 unless otherwise mentioned.

Regarding claim 23, it is noted that while disclosing CSI-RS antenna ports, R1-155318 in view of Li does not specifically teach about alternative identifiers. It, however, had been known in the art at the time of instant application as shown Nam as follows; 
the method of claim 20, where the alternative identifiers p' are given by … where q = 0 is for the first polarization state and q = 1 is for the second polarization state (Note that this is an obvious design option. [Nam, 0070] “eNB 103 … comprising M rows and N columns with P=2 polarized, wherein each 
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify R1-155318's method by using the features of Nam in order to have more effective, dynamic,/(pick one of these) method such that “a base station capable of communicating with a user equipment (UE) includes a transceiver configured to transmit 8-port Channel State Information-Reference Signal (CSIRS) according to a CSI-RS configuration for the UE” and “receive, from the UE, uplink signals containing Channel State Information (CSI) derived from the 8-port CSI-RS, and a controller configured to map the CSI to one of predetermined precoding vectors” [Nam, 0004].

Regarding claim 31, the method of claim 30, further comprising: determining whether feedback of a first or second type is to be enabled; if feedback of the first type is to be enabled, transmitting reference signals on CSI-RS ports from the subset; and, if feedback of the second type is to be enabled, transmitting reference signals on CSI-RS ports from the predetermined set ([Nam] Fig. 12; eNB transmits different sets of CSI-RS according to type).
The rational and motivation for adding this teaching of Nam are the same as for claim 23.

Claims 37, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #82bis, R1-155318 (hereinafter R1-155318) in view of Nam et al. (US 2016/0157218 A1, hereinafter Nam).
Examiner’s note: in what follows, references are drawn to R1-155318 unless otherwise mentioned.
Regarding claim 37, it is noted that while disclosing CSI-RS antenna ports, R1-155318 does not specifically teach about alternative identifiers. It, however, had been known in the art at the time of instant application as shown Nam in a disclosure “CSI Feedback for MIMO Wireless Communication Systems With Polarized Active Antenna Array” (Title) as follows; the method of claim1, wherein the CSI- RS ports with the first polarization state differ from the CSI-RS ports with the second polarization state ([Nam, 0105] “the 8-port CSI-RS is partitioned into two groups", "a first polarization (p=0)", and "a second polarization (p=1)") in that a first co-phasing coefficient is applied to the CSI-RS ports with the first polarization state and a distinct second co-phasing coefficient is applied to the CSI-RS ports with the second polarization state ([Nam, 0105] “a set of four precoding vectors u0, u1, u2, u3, each of size 4x1, to be applied on each group of four CSI-RS ports”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify R1-155318's method by using the features of Nam in order to have more effective, dynamic,/(pick one of these) method such that “a base station capable of communicating with a user equipment (UE) includes a transceiver configured to transmit 8-port Channel State Information-Reference Signal (CSIRS) 

Regarding claim 41, the method of claim 40, wherein: the first subset corresponds to a first length-P/2 vector ([Nam, 0081] “the precoding matrix W(i) shall be selected from TABLE 5 or a subset”) in a codebook used for state information feedback ([Nam, 0071] “to report CSI that can contain precoding matrix indicator (PMI) (i.e. precoding codebook index)"), the vector being selected from a set of possible values in the codebook ([Nam, 0071] “PMI report is derived from one of the following sets of standardized codebooks"); the second subset corresponds to a second length-P/2 vector obtainable by scaling the first length- P/2 vector by a complex number ([Nam, 0082] “The benefits of the precodeed CSI-RS transmission are (1) allowing eNB to deliver CSI-RS power effectively" and [Nam, 0074] shows an example for codebooks and scalable variables. ).
The rational and motivation for adding this teaching of Nam for claim 41are the same as for Claim 37.

Regarding claim 42, the method of claim 40 or 41, wherein the determining comprises forming the first subset as CSI-RS ports indexed by … and forming the second subset as CSI-RS ports indexed by … wherein, for both subsets, k runs over the K CSI-RS configurations such that k=0, 1, ... K-1 (When k=0, the port number p starts from 15 and ends 22 which is taught by 155318 in Fig. 1.)..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411